Citation Nr: 0600063	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for left ilio-inguinal neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran's DD 214 reflects active military service from 
May 2001 to November 2002, with one month and 18 days prior 
active service noted.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Notes in the claims file indicate that the veteran did not 
appear for his scheduled June 2005 and December 2005 Board 
videoconference hearings.


FINDINGS OF FACT

1.  There is no medical evidence of hearing loss (as defined 
by VA) in the left ear.

2.  The veteran is currently receiving the maximum schedular 
disability rating for impairment of the left ilio-inguinal 
nerve, and there is no showing that his disability involves 
such an unusual or exceptional disability picture as to 
warrant evaluation on an extra-schedular basis.


CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for left ilio-inguinal neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8730 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decisions issued in connection 
with the appeal have notified the veteran of the evidence 
considered as well as the pertinent laws and regulations.  In 
addition, a letter sent in August 2003 noted the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial AOJ adjudication, notice was provided by 
the AOJ prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims file, as well as a VA examination that addressed 
the veteran's contentions concerning the issue of entitlement 
to an initial rating in excess of 10 percent for left ilio-
inguinal neuropathy.  As noted by the RO and the veteran's 
representative, the veteran failed to appear for a November 
2002 VA examination that was to address his contentions 
concerning entitlement to service connection for left ear 
hearing loss.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

I.  Left ear hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Hearing in the veteran's left ear was within the above VA 
definition of normal limits throughout service, and there is 
no post-service evidence indicating that the veteran has 
hearing loss as defined by VA.  Consequently, service 
connection for hearing loss in the left ear is not warranted.

II.  Left ilio-inguinal neuropathy

The veteran was awarded service connection for left ilio-
inguinal neuropathy in October 2002 and was assigned a 
noncompensable rating, effective November 14, 2002.  In 
December 2003 a rating of 10 percent was assigned for this 
disability, also effective November 14, 2002.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.  As the veteran is appealing the original assignment of 
the rating for his left ilio-inguinal neuropathy, the 
severity of this disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Diagnostic Code 8730 provides evaluations for paralysis of 
the ilioinguinal nerve, with a 10 percent rating warranted 
for severe to complete paralysis, and a noncompensable rating 
for assignment where paralysis of the ilioinguinal nerve is 
mild or incomplete.

As noted by the September 2003 VA examination, the veteran's 
left ilio-inguinal neuropathy has resulted in pain and 
diminished sensation.  This symptomatology has been assigned 
the maximum schedular rating of 10 percent, and there is no 
other potentially applicable diagnostic code under which to 
evaluate the veteran's claim.  As there is no basis for 
assignment of a higher schedular evaluation for the veteran's 
disability, an initial rating in excess of the currently 
assigned 10 percent may not be assigned.

The Board finds that there has been no showing by the veteran 
that the residuals of this disability, alone, have resulted 
in marked interference with his employment as an automobile 
parts salesman or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule. The preponderance of the 
evidence, however, is against the veteran's claims, and, as 
such, this case does not present such a state of balance 
between the positive evidence and the negative evidence to 
allow for more favorable determinations.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.

An initial rating in excess of 10 percent for left ilio-
inguinal neuropathy is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


